
	

116 HRES 168 IH: Expressing support for designation of March 6, 2019, as “National Beauty and Wellness Education Day” by promoting awareness of the goals and ideals of institutions of higher education that educate the Nation’s licensed beauty and wellness professionals.
U.S. House of Representatives
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 168
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2019
			Mr. Lawson of Florida submitted the following resolution; which was referred to the Committee on Education and Labor
		
		RESOLUTION
		Expressing support for designation of March 6, 2019, as National Beauty and Wellness Education Day
			 by promoting awareness of the goals and ideals of institutions of higher
			 education that educate the Nation’s licensed beauty and wellness
			 professionals.
	
	
 Whereas employment of— (1)barbers, hairstylists, and cosmetologists is projected to grow 13 percent from 2016 to 2026—faster than the average for all occupations and almost double the national average for all occupations of 7 percent as reported by the Bureau of Labor Statistics;
 (2)massage therapists is projected to grow 26 percent from 2016 to 2026—much faster than the average for all occupations and more than 3.7 times the national average for all occupations as reported by the Bureau of Labor Statistics; and
 (3)skincare specialists (estheticians) is projected to grow 14 percent from 2016 to 2026—faster than average for all occupations and double the national average for all occupations of 7 percent as reported by the Bureau of Labor Statistics;
 Whereas all States require barbers, hairstylists, cosmetologists, and skincare specialists to be licensed, and to qualify for a license, candidates are required to graduate from a State-approved barber or cosmetology program and then pass a State-administered licensing exam;
 Whereas most States regulate massage therapy and require massage therapists to complete a postsecondary education program of 500 or more hours of study and experience—in most cases leading to the candidate obtaining a license or certification; and
 Whereas, without proper education in health and safety requirements, applied technical abilities, and acquired soft skills, individuals seeking to enter these in-demand occupations would be unable to acquire the knowledge and proficiency required to successfully pass the required exam and enter the workforce: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Beauty and Wellness Education Day;
 (2)recognizes that population growth will lead to greater demand for beauty and wellness services; (3)understands that proper education is the key to ensuring that the expectations of the State, the student, and the future employer of the licensed professionals are fulfilled; and
 (4)commends the efforts of the institutions of higher education that educate the Nation’s licensed beauty and wellness professionals.
			
